Exhibit 10.1

 

LOGO [g492532g79s57.jpg]

EFI 2013 Section 16 Officer - Executive Performance Bonus Program

We are pleased to offer you participation in the EFI 2013 Executive Performance
Bonus Program (the “Program”) on the terms set forth below.

Each participant (the “Participant”) in the Program will, provided that the
Participant remains employed by EFI through the date of grant of such awards, be
granted an award of restricted stock units that is subject to vesting
requirements based on the performance of Electronics For Imaging, Inc. (“EFI” or
the “Company”) for 2013 and the Participant’s continued employment as set forth
below. In addition, each Participant has an opportunity to earn a cash
accelerator bonus based upon the performance of the Company for 2013 and the
Participant’s continued employment as set forth below.

Performance Equity Bonus Terms

 

  •  

Per the approval by the Company’s Compensation Committee (the “Compensation
Committee”) and subject to your continued employment with the Company through
the date of grant, you will be granted two performance-based restricted stock
unit (“RSU”) awards with respect to the Program. The first RSU award will be
subject to vesting based on the Company’s non-GAAP operating income (also
referred to as “operating earnings”) for 2013 and your continued employment as
set forth below (“Operating Income RSUs”). The second RSU award will be eligible
to vest based on the Company’s revenue for 2013 and your continued employment as
set forth below (“Revenue RSUs”). In addition, no portion of the Revenue RSUs
will vest if the RSU threshold operating income goal isn’t achieved for 2013.

 

  •  

The total number of RSUs that you will be granted will equal your “Equity Bonus
Eligibility” amount (expressed in U.S. Dollars) set forth below, divided by the
closing price of EFI’s common stock on February 15, 2013. Fifty percent (50%) of
your total RSUs will be Operating Income RSUs and fifty percent (50%) of your
total RSUs will be Revenue RSUs, in each case rounded down to the nearest whole
share.

 

  •  

The RSUs will be granted under and will be subject to the terms and conditions
of EFI’s 2009 Equity Incentive Award Plan, as amended (the “2009 Equity Plan”)
and the Restricted Stock Unit Award Notice and Restricted Stock Unit Award
Agreement used by EFI to evidence RSU awards granted under the 2009 Equity Plan,
except as otherwise expressly set forth herein. Each RSU Award will have a grant
date that is the grant date that the Compensation Committee approves such award
(the “Grant Date”). The RSU awards are also subject to the individual and other
share limits of the 2009 Plan.

 

  •  

The Compensation Committee will meet during the first quarter of 2014 (and in
all events not later than March 10, 2014) to determine whether (and the extent
to which) the performance conditions applicable to the RSUs were achieved for
2013 (the date on which the Compensation Committee makes such determination is
referred to as the “Determination Date”). Subject to your continued employment
by the Company through the applicable vesting date, if the Compensation
Committee determines that the applicable performance condition related to the
RSUs was achieved for 2013, the related RSUs will vest (the “Vesting Date”) on
the later of (1) the first anniversary of the Grant Date or (2) the
Determination Date; provided that the Vesting Date will not occur later than
March 10, 2014 and payment of any vested RSUs will be made by March 15, 2014. In
the event any performance condition applicable to an RSU isn’t satisfied, the
RSU will be deemed to have been forfeited.

Performance Cash Accelerator Bonus Terms

 

  •  

Your “target” cash accelerator bonus opportunity for 2013 is set forth below.

 

  •  

Subject to approval by the Compensation Committee and further subject to your
continued employment by the Company through the Vesting Date applicable to your
RSU awards referred to above, your cash accelerator bonus for 2013 will be based
on your target cash accelerator bonus opportunity and the Company’s performance
for 2013 against non-GAAP operating income and revenue goals as set forth below.
In addition, in no event will you be entitled to any cash accelerator bonus for
2013 if both the Cash Accelerator Bonus threshold operating income and the Cash
Accelerator Bonus threshold revenue for the Company are not achieved for 2013,
as set forth below.

 

Page 1 of 4



--------------------------------------------------------------------------------

  •  

On the Determination Date referred to above, the Compensation Committee will
also determine whether (and the extent to which) the performance conditions
applicable to your cash accelerator bonus opportunity were achieved for 2013.
Any cash accelerator bonus payment due to you for 2013 will be paid promptly
after the Vesting Date of your RSU awards granted with respect to this Program,
and in all events by March 15, 2014. Payment will be subject to applicable tax
withholding.

Performance Targets and Equity and Cash Accelerator Target Bonus

Your Equity Bonus Eligibility amount and Target Cash Bonus Opportunity are set
forth below.

Equity Bonus Eligibility: $

Target Cash Bonus Opportunity: $

The performance goals applicable to your RSUs and cash bonus opportunity are set
forth below. In no event will any portion of your RSUs vest unless the RSU
threshold level of operating income set forth below is achieved by the Company
in 2013. In no event will you be entitled to any portion of your cash
accelerator bonus opportunity unless both the cash accelerator bonus threshold
level of revenue and the cash accelerator bonus threshold level of operating
income set forth below are achieved by the Company in 2013.

 

Performance Metric

   RSU
Threshold      RSU Target      Cash Accelerator
Threshold      Cash  Accelerator
Target  

Revenue (millions)

   $                $                $                $            

Non-GAAP Operating Income (millions)

   $                $                $                $            

If the RSU threshold levels are satisfied, the number of Revenue RSUs that will
vest will be determined on a pro-rata basis based on the Company’s achieved
revenue for 2013 as certified by the Compensation Committee, between the RSU
threshold revenue level set forth above and the RSU target revenue level set
forth above (with 50% vesting at the threshold level, 75% vesting at the
midpoint between the threshold level and the target and 100% vesting at the
target level). If the RSU operating income threshold level is satisfied
(regardless of whether the RSU revenue threshold level is satisfied), the number
of Operating Income RSUs that will vest will be determined on a pro-rata basis
based on the Company’s achieved operating income for 2013 as certified by the
Compensation Committee, between the RSU threshold operating income level and the
RSU target operating income level set forth above (with 50% vesting at the
threshold level, 75% vesting at the midpoint between the threshold level and the
target and 100% vesting at the target level). If both cash bonus threshold
levels are satisfied, the amount of your cash accelerator bonus will be
determined 50% (50% of your target cash accelerator bonus amount) on a pro-rata
basis based on the Company’s achieved revenue for 2013 as certified by the
Compensation Committee, between the cash accelerator bonus threshold revenue
level and the cash accelerator bonus target revenue level set forth above (with
no portion paid at the threshold level, 50% of such 50% portion of your cash
accelerator bonus opportunity paid at the midpoint between the threshold level
and the target and 100% of such 50% portion of your cash accelerator bonus
opportunity paid at the target level) and 50% (50% of your target cash
accelerator bonus amount) on a pro-rata basis based on the Company’s achieved
operating income for 2013 as certified by the Compensation Committee, between
the cash accelerator bonus threshold operating income level set forth above and
the cash accelerator bonus target operating income level set forth above (with
no portion paid at the threshold level, 50% of such 50% portion of your cash
accelerator bonus opportunity paid at the midpoint between the threshold level
and the target and 100% of such 50% portion of your cash accelerator bonus
opportunity paid at the target level). In addition, the Committee has the
discretion to decrease (but not increase) the amount of the cash accelerator
bonus (if any) payable related to revenue in the event that such revenue is not,
in the Committee’s judgment, delivering appropriate levels of profitability. In
each case, vesting remains subject to the continued employment requirements.

Non-GAAP Operating Income – is defined as operating income determined in
accordance with GAAP, as adjusted to remove the impact of certain recurring and
non-recurring expenses and the tax effect of these adjustments.

Maximum Award - In no event shall any RSU award vest with respect to more than
100% of the RSUs subject to such award. In no event will more than 100% of your
target cash accelerator bonus become payable.

 

Page 2 of 4



--------------------------------------------------------------------------------

Adjustments - The Committee shall, to the extent it determines appropriate in
order to preserve the intended incentives, adjust (1) the performance thresholds
and targets set forth above to mitigate the unbudgeted impact of material,
unusual or nonrecurring gains and losses, the financial statement impact of
changes in capital structure, mergers, acquisitions, dispositions, and similar
transactions, and changes in applicable accounting rules, and/or (2) or the
calculation of the 2013 Company’s performance metric in order to more properly
reflect the Company’s actual performance against the thresholds and targets to
mitigate for items such as currency fluctuations or backlogs.

Other Terms

Termination of Employment

Except as may otherwise be expressly provided below, in the applicable
Restricted Stock Unit Award Notice and Restricted Stock Unit Award Agreement (as
to RSUs), or your written employment agreement (if any) with the Company, you
will have no right to any cash accelerator bonus for 2013 and no right to any
payment with respect to your RSUs (and your RSUs will automatically and
immediately terminate) should you cease to be employed by the Company or one of
its subsidiaries before the Vesting Date set forth above (regardless of the
reason for such termination of employment).

Notwithstanding anything to the contrary in the applicable Restricted Stock Unit
Award Notice and Restricted Stock Unit Award Agreement or your written
employment agreement (if any) with the Company, if you are involuntarily
terminated Without Cause or are terminated for Good Reason outside of a Change
of Control (as these terms are defined in the applicable employment agreement),
you will be eligible for (i) pro-rata vesting of your RSUs related to this
Program and (ii) a pro-rata payment of your 2013 cash accelerator bonus. The
pro-rata RSU vesting and pro-rata bonus will be determined with respect to the
number of RSUs that would have vested and amount of cash accelerator bonus that
would have been payable under this Program, respectively, had your employment
continued through the Vesting Date, in each case multiplied by a fraction
(x) the numerator of which is the number of whole months you were employed by
the Company during 2013, and (y) the denominator of which is twelve. Payment of
such pro-rata amounts will be made at the same time that payment would have been
made had you continued to be employed through the Vesting Date. In the event
that you are entitled to a pro-rata payment of your RSUs, payment will be made
in cash (as opposed to shares or other property) with the cash payment in
respect of a vested RSU to equal (subject to applicable tax withholding) the
closing price of a share of EFI common stock on the Determination Date.

With respect to any RSUs granted under this Program, in the event of any
conflict between your employment agreement and the provisions regarding
acceleration of performance equity outside of a Change of Control and this
Program, this Program shall control.

No Right to Continued Employment

Nothing contained in this Program, the RSUs, or any related document constitutes
an employment or service commitment by the Company (or any affiliate), affects
your status (if you are employed at will) as an employee at will who is subject
to termination at any time and for any reason, confers upon you any right to
remain employed by or in service to the Company (or any affiliate), or
interferes in any way with the right of the Company (or any affiliate) to
terminate your employment or to change your compensation or other terms of
employment at any time.

Administration

The Compensation Committee will administer this Program. The Compensation
Committee has the authority to construe and interpret this Program and any
agreement or other document relating to this Program. All actions taken and all
interpretations and determinations made by the Compensation Committee in respect
of such documents and matters shall be conclusive and binding on all persons and
shall be given the maximum deference permitted by law.

Amendment

This Program may not be amended other than in writing signed by an authorized
officer of the Company, upon approval of the Compensation Committee, as
required.

Clawback Policy

This Program, the RSU Awards, any securities or other consideration you may
receive in payment of or with respect to the RSU Awards, as well as any cash
bonus or bonus opportunity under this Program, is subject to the terms of the
EFI recoupment, clawback or similar policy as it may be in effect from time to
time, as well as any similar provisions of applicable law, any of which could in
certain circumstances require repayment or forfeiture of your bonus, awards or
any shares of stock or other cash or property received with respect to your
bonus or awards (including any value received from a disposition of any shares
of stock you may receive in payment of the RSU Awards).

 

Page 3 of 4



--------------------------------------------------------------------------------

Construction

The RSU Awards and cash accelerator bonus contemplated above are intended as
qualified performance-based compensation within the meaning of Section 162(m) of
the Internal Revenue Code. This Program, the RSU Awards, and the cash bonus
opportunities contemplated above are also intended to satisfy, and not be
subject to any tax, penalty or interest under, Section 409A of the Internal
Revenue Code. These arrangements shall be construed in accordance with such
intents.

I have read and understand the terms of this Program and the documents referred
to herein and agree to abide by these terms and the terms of such other
documents.

 

 

Participant Name            

    

 

                Date

  

 

Page 4 of 4